DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 has a period in line 7 and it appears this is intended to be a semicolon.  Appropriate correction is required.
Claim(s) 1 is objected to because of the following informalities:  Claim 1 recites, “the first fastener head” in lines 30-31, and it appears this language is intended to recite, “the second fastener head.”  Appropriate correction is required.  In addition, the same recitation is found in claim 12 and claim 16.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “A first sidewall mating element,” “a stationary component mating element,” “a second sidewall mating element,” and “a stationary block mating element”  in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See [0047]-[0052].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 12, claim 12 recites, “the sidewall” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the first sidewall” and will be interpreted as such.
Claims 13-15 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 2010/0307082) in view of Mitrovic (US 2019/0177973) and Ravan et al (“Ravan”) (US 2020/0087919).
Re claim 1, Nash discloses a system (Fig. 24) for leveling and removably securing a partition ([0064]), the system (Fig. 24) comprising: 

a first sidewall (left wall of 504), 
a second sidewall (right wall of 504) opposing the first sidewall (left wall of 504), and 
a lower wall (bottom wall of 504) positioned at least in part between the first sidewall (left wall of 504) and the second sidewall (right wall of 504), at least the first sidewall (left wall of 504), the second sidewall (right wall of 504), and the lower wall (bottom wall of 504) forming a slot (502) sized to receive the partition ([0064]);
a rocker assembly (514, 508) including, 
a stationary component (514) positioned adjacent (Fig. 23) the first sidewall (left wall of 504), and 
a component (508) mated to the stationary component (514); and 
a clamp assembly (506, 510, 512, 132) including, 
a stationary block (506) positioned adjacent the second sidewall (right wall of 504), aligned at least in part (Fig. 24) with the rocker assembly (508, 514), 
a first sliding block (510) connected to the stationary block (506) in a manner that permits sliding (via 132) with respect to the stationary block (506), 
a second sliding block (512) connected to the stationary block (506) in a manner that permits sliding (via 132) with respect to the stationary block (506), 
a first fastener (132) having, 

a first fastener threaded portion (as 132 is a screw) connected to the first fastener head (head of 132), 
a first fastener receiving element (526) positioned at least partially within the stationary block (506) and configured to receive the first fastener threaded portion (of 132), 
but fails to disclose the component has a pivoting component pivotably mated to the stationary component, and a second fastener having a second fastener head at least partially bearing on a portion of the stationary block, and a second fastener threaded portion extending from the first fastener head, and a second fastener receiving element positioned at least partially within the second sliding block and configured to receive the second fastener threaded portion.
However, Mitrovic discloses the component (132) has a pivoting component (Fig. 4-5) pivotably mated (Fig. 4-5) to the stationary component (120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash wherein the component has a pivoting component pivotably mated to the stationary component as disclosed by Mitrovic in order to allow for partition mounting to an non-level surface to achieve plumb or another desired panel orientation ([0002]), and to allow tilting ([0050]).  
In addition, Ravan discloses a second fastener (65) having a second fastener head (head of 66) at least partially bearing on a portion of the stationary block (62), and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash with a second fastener having a second fastener head at least partially bearing on a portion of the stationary block, and a second fastener threaded portion extending from the first fastener head, and a second fastener receiving element positioned at least partially within the second sliding block and configured to receive the second fastener threaded portion as disclosed by Ravan in order to better secure the partition, or to allow for a more concise refinement of the angle / leveling, as using two fasteners along the length of the sliding block would allow for a more fine adjustment, and would serve to better secure the assembly together.  Finally, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 2, Nash as modified discloses the system of claim 1, wherein the pivoting component (508, as modified) is mated to the stationary component (514) by concentric, curved surfaces (surfaces of 508 and 514).
Re claim 3, 
Re claim 9, Nash as modified discloses the system of claim 1, wherein a channel (bottom surface of 10) is formed in the base (10) opposite the slot (502), the channel (bottom surface of 10) sized to receive an alignment aid for installing the base (the unlabeled channel on the bottom surface of 10 is capable of receiving an alignment aid for installation the base, as this is a statement of intended use).
Re claim 10, Nash as modified discloses the system of claim 9, wherein the alignment aid is a metal tab (because claim 9 introduces the alignment aid in a statement of intended use, limiting the alignment aid to a metal tab only  requires that the channel be capable of use with an alignment aid which is a metal tab.  Nash’s channel on the bottom of 10 is capable of receiving a metal tab).  
Re claim 11, Nash as modified discloses the system of claim 1 further comprising a compliant isolator pad (the bottom wall of 514) attached to the lower wall (bottom wall of 10).
Re claim 12, Nash discloses a system (Fig. 24) for leveling and removably securing a partition ([0064]), the system (Fig. 24) comprising: 
a shoe channel comprised of at least a first sidewall (left wall of 504), a second sidewall (right wall of 504) opposing the first sidewall (left wall of 504), and  a lower face (bottom ace of 504) separating the first sidewall (left wall of 504) from the second sidewall (right wall of 504);
a rocker assembly (514, 508) including, 
a stationary component (514) connected (Fig. 23) the first sidewall (left wall of 504), and 

a clamp assembly (506, 510, 512, 132) spaced apart from (Fig. 24) the rocker assembly (514, 508), the clamp assembly (506, 510, 512, 132) including, 
a center block (506) connected to the second sidewall (right wall of 504), and center aligned (Fig. 24) with the component (508) of the rocker assembly (508, 514),  the center block (506) having an upper block coinciding face (upper face of 506) and a lower block coinciding face (lower face of 506),
an upper block (510) adjacent the center block (506), the upper block (510) having a center block coinciding face (bottom wall of 510) that permits sliding (via 132) of the upper block (510) with respect to the center block (506) when the center block coinciding face (upper face of 506) is aligned with the upper block coinciding face (bottom face of 510),  
a lower block (512) adjacent the center block (506), the lower block (512) having a center block coinciding face (top wall of 512) that permits sliding (via 132) of the lower block (512) with respect to the center block (506) when the center block coinciding face (upper face of 506) is aligned with the lower block coinciding face (top face of 512),  
a first fastener (132) having, 
a first fastener head (head of screw 132, for example shown in Fig. 1, as 132 is the same in Fig. 24) at least partially bearing on a portion of the upper block (510), and 

a first fastener receiving element (526) positioned at least partially within the center block (506) and configured to receive the first fastener threaded portion (of 132), 
but fails to disclose the component has a pivoting component pivotably mated to the stationary component, and a second fastener having a second fastener head at least partially bearing on a portion of the center block, and a second fastener threaded portion extending from the first fastener head, and a second fastener receiving element positioned at least partially within the lower block and configured to receive the second fastener threaded portion.
However, Mitrovic discloses the component (132) has a pivoting component (Fig. 4-5) pivotably mated (Fig. 4-5) to the stationary component (120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash wherein the component has a pivoting component pivotably mated to the stationary component as disclosed by Mitrovic in order to allow for partition mounting to an non-level surface to achieve plumb or another desired panel orientation ([0002]), and to allow tilting ([0050]).  
In addition, Ravan discloses a second fastener (65) having a second fastener head (head of 66) at least partially bearing on a portion of the center block (62), and a second fastener threaded portion (as 65 is a screw, see [0047]) extending from the first fastener head (head of 65), and a second fastener receiving element (645) positioned at 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash with a second fastener having a second fastener head at least partially bearing on a portion of the center block, and a second fastener threaded portion extending from the first fastener head, and a second fastener receiving element positioned at least partially within the lower block and configured to receive the second fastener threaded portion as disclosed by Ravan in order to better secure the partition, or to allow for a more concise refinement of the angle / leveling, as using two fasteners along the length of the sliding block would allow for a more fine adjustment, and would serve to better secure the assembly together.  Finally, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 15, Nash as modified discloses the system of claim 12, but fails to disclose wherein the upper block coinciding face and the lower block coinciding face of the center block, the center block coinciding face of the upper block, and the center block coinciding face of the lower block are curved faces (though 506 is curved).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash wherein the upper block coinciding face and the lower block coinciding face of the center block, the center block coinciding face of the upper block, and the center block coinciding face of the lower block are curved faces in order to In re Dailey, 357 F.2d 669, 149.
	
Claim(s) 4-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 2010/0307082) in view of Mitrovic (US 2019/0177973) and Ravan et al (“Ravan”) (US 2020/0087919) and Gonzato (US 2017/0101784).
Re claim 4, Nash as modified discloses the system of claim 3, but fails to disclose wherein the first sidewall further comprises a first sidewall mating element, wherein the stationary component further comprises a stationary component mating element configured to mate with the first sidewall mating element, wherein the second sidewall further comprises a second sidewall mating element, and wherein the stationary block further comprises a stationary block mating element configured to mate with the second sidewall mating element.
However, Gonzato discloses wherein the first sidewall (left wall of 10) further comprises a first sidewall mating element (the wall to the right of the left wall of 10, into which 19 is inserted), wherein the stationary component (13) further comprises a stationary component mating element (19) configured to mate with the first sidewall mating element (the wall to the right of the left wall of 10, into which 19 is inserted), wherein the second sidewall (right wall of 10) further comprises a second sidewall mating element (the wall to the left of the right wall of 10, into which 19 is inserted), and wherein the stationary block (16) further comprises a stationary block mating element 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash wherein the first sidewall further comprises a first sidewall mating element, wherein the stationary component further comprises a stationary component mating element configured to mate with the first sidewall mating element, wherein the second sidewall further comprises a second sidewall mating element, and wherein the stationary block further comprises a stationary block mating element configured to mate with the second sidewall mating element as disclosed by Gonzato in order to constrain the elements providing connecting therebetween ([0026]).
Re claim 5, Nash as modified discloses the system of claim 4, Gonzato discloses wherein the stationary block mating element (19) is configured to mate with the first sidewall mating element (the wall to the right of the left wall of 10, into which 19 is inserted), and wherein the stationary component mating element (19) is configured to mate with the second sidewall mating element (the wall to the left of the right wall of 10, into which 19 is inserted).
Re claim 6, Nash as modified discloses the system of claim 4, Gonzato discloses wherein the stationary block mating element (19) is a nut (19) positioned partially within the stationary block (16 and/or 13).
Re claim 7, Nash as modified discloses the system of claim 4, Gonzato discloses wherein the stationary block mating element (19) is a projection formed as an 
Re claim 8, Nash as modified discloses the system of claim 4, Gonzato discloses wherein the stationary component mating element (19) is comprised of a projection (Fig. 1) spaced apart from an indentation (such as the circular indentation on the walls of 13A and 13B adjacent to 17).
Re claims 13-14, Nash as modified discloses the system of claim 12, but fails to disclose wherein the first fastener receiving element is a nut [claim 13] and wherein the second fastener receiving element is a nut [claim 14].
However, Gonzato discloses wherein the first fastener receiving element (19) is a nut (19) [claim 13] and wherein the second fastener receiving element (19) is a nut (19) [claim 14].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash wherein the first fastener receiving element is a nut [claim 13] and wherein the second fastener receiving element is a nut [claim 14] as disclosed by Gonzato in order to constrain the elements providing connecting therebetween ([0026]).

Claim(s) 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 2010/0307082) in view Ravan et al (“Ravan”) (US 2020/0087919).
Re claim 16, Nash discloses a clamp assembly (Fig. 24) for securing a partition ([0064]) within a channel (502), the clamp assembly Fig. 24) comprising: 
a first block (506);

a third block (512) slidably (via 132) connected to the first block (506), at a second plurality of coinciding surfaces (of 512, or 506),  
a first fastener (132) having, 
a first fastener head (head of screw 132, for example shown in Fig. 1, as 132 is the same in Fig. 24) at least partially bearing on a portion of the first block (510), and 
a first fastener threaded portion (as 132 is a screw) connected to the first fastener head (head of 132), 
a first fastener receiving element (536) positioned at least partially within the second block (510) and configured to receive the first fastener threaded portion (of 132), 
but fails to disclose a second fastener having a second fastener head at least partially bearing on a portion of the second block, and a second fastener threaded portion extending from the first fastener head, and a second fastener receiving element positioned at least partially within the third block and configured to receive the second fastener threaded portion.
However, Ravan discloses a second fastener (65) having a second fastener head (head of 66) at least partially bearing on a portion of the second block (62), and a second fastener threaded portion (as 65 is a screw, see [0047]) extending from the first fastener head (head of 65), and a second fastener receiving element (645) positioned at 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nash with a second fastener having a second fastener head at least partially bearing on a portion of the second block, and a second fastener threaded portion extending from the first fastener head, and a second fastener receiving element positioned at least partially within the lower block and configured to receive the second fastener threaded portion as disclosed by Ravan in order to better secure the partition, or to allow for a more concise refinement of the angle / leveling, as using two fasteners along the length of the sliding block would allow for a more fine adjustment, and would serve to better secure the assembly together.  Finally, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 19, Nash as modified discloses the clamp assembly of claim 16 where the second block (510) is identically shaped to (Fig. 24) the third block (512).
Re claim 20, Nash as modified discloses the clamp assembly of claim 16 but fails to disclose wherein at least one of the first plurality of coinciding surfaces is curved, and wherein at least one of the second plurality of coinciding surfaces is curved (though 506 is curved).
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp assembly of Nash wherein at least one of the first plurality of coinciding In re Dailey, 357 F.2d 669, 149.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US 2010/0307082) in view of Ravan et al (“Ravan”) (US 2020/0087919) and Gonzato (US 2017/0101784).
Re claims 17-18, Nash as modified discloses the clamp assembly of claim 16, but fails to disclose wherein the first fastener receiving element is a nut [claim 17] and wherein the second fastener receiving element is a nut [claim 18].
However, Gonzato discloses wherein the first fastener receiving element (19) is a nut (19) [claim 13] and wherein the second fastener receiving element (19) is a nut (19) [claim 14].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp assembly of Nash wherein the first fastener receiving element is a nut [claim 13] and wherein the second fastener receiving element is a nut [claim 14] as disclosed by Gonzato in order to constrain the elements providing connecting therebetween ([0026]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635